Citation Nr: 1544817	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for allergic rhinitis (claimed as severe allergies).

2. Entitlement to service connection for a lower back disability, to include spondylosis of the lumbar spine, status post laminectomy.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, denied service connection for allergic rhinitis; and an August 2011 rating decision, also by the RO in Nashville, which denied service connection for spondylosis of the lumbar spine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (b) establishes that the Veteran suffered and event, injury, or illness in service; and (c) indicates that the claimed disability or symptoms may be associated with that in-service event, injury, or illness.  38 U.S.C.A. § 5013A (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

The United States Court of Appeals for Veterans Claims (Court) has noted that the first element only requires consideration of whether there is evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence may be medical or lay, so long as it is competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (describing competent lay testimony sufficient to establish a diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology).  Thus, the mere fact of filing a claim may be sufficient to satisfy the first element in providing an examination.  

The Court has also held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon, 20 Vet. App. at 83.  In so holding, it noted that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement.  Id.

In the instant matter, the record demonstrates that the Veteran has a present diagnosis of chronic sinusitis and/or allergic rhinitis.  Further a review of his service treatment records show multiple complaints of upper respiratory issues.  For his part, the Veteran has testified that he has experienced ongoing allergy issues since he was stationed in Thailand between 1973 and 1974.  To date, the Veteran has not been provided with a VA examination in connection with that claim.

In light of this evidence, the Board finds that VA's duty to provide a medical examination has been triggered in the instant matter. Accordingly, on remand, the Board finds that the Veteran should be provided with a VA examination to assess the present state of his claimed allergic rhinitis and provide an etiology opinion on that condition.  

With regard to the Veteran's claimed back condition, once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the instant matter, the Veteran was afforded a VA examination in June 2011 which took a detailed medical history.  In July 2011, a medical opinion was obtained which reviewed the Veteran's history and opined against an etiological link between his present disability and his documented in-service back injury which occurred in September 1972.  Upon review, the Board finds that this opinion is inadequate for several reasons.

First, the Board notes that the VA examiner stated that there is not a good continuity in time between the Veteran's in-service back injury and the onset of his current back condition.  However, the Veteran has testified that he continued to experience back pain from the time of his initial injury in 1972 and his later injuries in 1987 and 2009, which he described as a "snowball effect."  A Veteran is competent to report observable symptomatology of an injury or illness, particularly pain.  See Barr, 21 Vet. App. at 307-08.  In this regard, the opinion is inadequate as the examiner relied exclusively on the time period and lack of complaints in the official medical record, rather than the Veteran's assertions of ongoing pain from the time of his initial injury.  As such, on remand, the examiner should address the Veteran's testimony as to his history of back pain.  

Additionally, the Board acknowledges that the Veteran underwent surgery on the disc between L4 and L5 in 1988.  However, imaging taken at the time of the 1987 injury indicate moderate narrowing between L5 and S1, as well as some stress changes along the anterior aspects of the lower lumbar vertebral bodies.  Because the imaging studies found more than just that which was repaired by surgery in 1988, the Board would request that the examiner discuss the findings of the May 1987 radiology report and discuss whether any of the findings in that report could be etiologically linked to the Veteran's in-service injury as opposed to the 1987 injury.

Finally, the Board notes that every veteran shall be presumed to be in sound condition when examined, accepted, and enrolled for service, with the exception of defects, infirmities, or disorders noted at the time of examination acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2014).  The Veteran's entrance examinations do not list curvature of the spine as a condition which pre-existed service.  Following his 1972 in-service back injury, the Veteran was found to have mild curvature of the lumbar spine, a finding re-confirmed in May 1987 when the Veteran was noted to have mild levoscoliosis of the mid-lumbar spine.  Upon review, the July 2011 examiner did not address this diagnosis and whether or not it may be etiologically related to the Veteran's present disability.  As such, on remand, the examiner should discuss this in-service diagnosis in relation to the present disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the record to the July 2011 VA examiner for an addendum opinion with regard to the Veteran's claimed back disability.  If the July 2011 examiner is no longer available, the record should be forwarded to an appropriate specialist.  The need for an additional physical examination is left to the discretion of the examiner selected to write the opinion.

The entire record, including a copy of this remand, should be made available to and reviewed by the specialist providing the opinion.  The examiner is requested to provide the following opinion:  Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's present spine disability is etiologically related to his in-service back injury.  The opinion physician is requested to specifically address the Veteran's testimony that he experienced ongoing back pain from the time of the injury in 1972.  The examiner should also explicitly address the in-service diagnosis of a mild spinal curvature and whether that may be medically linked to the present condition.  

A complete rationale should accompany any opinion rendered and include citation to evidence of record, known medical principles, and medical treatise evidence, if available.   

2. Schedule the Veteran for a VA examination with an appropriate specialist with regard to his claim for allergic rhinitis.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  All appropriate tests should be conducted.  

The examiner is requested to conduct a physical examination and take a thorough medical history from the Veteran with regard to his claimed allergic rhinitis.  The examiner should then give a present diagnosis for any upper respiratory conditions found.  For all diagnosed conditions, the examiner is requested to opine whether it is at least as likely as not that the Veteran's present disability had onset during active service, or is otherwise etiologically related to any incident of active service, to include his position as a supply sergeant in Thailand.  

A complete rationale for any opinion rendered is requested and should include citation to evidence of record, medical treatise evidence, and known medical principles.  

3. Thereafter, the AOJ should readjudicate the issues on appeal in light of all evidence of record.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




